                                                                           196-04 HOLLIS AVENUE
                                                                  SAINT ALBANS, NEW YORK 11412
                                                                                  P: (917) 337-2439
                                                                               FAX: (914) 462-4137




November 11, 2020

VIA ECF
Honorable James L. Cott
United States Courthouse
500 Pearl Street
New York, New York 10007
                                             RE:    Kaye v. NYC Health & Hospitals Corp. et. al.
                                                    Index No.: 18-cv-12137(JPC)(JLC)

Dear Honorable Judge Cott:

       I am writing to request the opportunity to submit a reply to Defendants’ opposition
pursuant to Local Rule 6.1. I am thereby seeking leave of the Court to submit Plaintiff’s reply on
or before November 18, 2020. Plaintiff seeks this additional time based on the breadth of the
discovery disputes herein.




Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye

c:     Donna Canfield, Esq.
       Counsel for Defendants
